RESPONSE TO AMENDMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–20 are pending in this application.
Claims 2, 3, 6, 8, 9, 10 and 13 are objected to.
Claims 1, 4, 5, 7, 11, 12 and 14–20 are rejected.
Response to Arguments
Applicant’s arguments, see pages 9–15, filed 8/29/2022, with respect to the rejection(s) of claim(s) 1–20 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Momchilov (2019/0342426), Qin et al. (10,230,601), Bidarkar et al. (2014/0229527), Ramasamy et al. (2016/0188356), Moreira et al. (2020/0382621), and Sechrest et al. (2004/0068627).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 11 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Momchilov (2019/0342426) in view of Qin et al. (10,230,601), further in view of Moreira et al. (2020/0382621), and further in view of Bidarkar et al. (2014/0229527).
Regarding claim 1, Momchilov teaches A method comprising:
receiving, from a computing device, channel metrics for each of a plurality of communication channels, wherein each of the plurality of communication channels is configured to deliver, to the computing device and via a network, a different aspect of a remote desktop session (Fig. 9, client computing device 94 can communicate over virtual channels 97 a virtual computing session 91 as served by virtualization server 61 providing virtual computing session 93; Fig. 5; ¶70, plurality of "different virtual channels" can be used to deliver virtual computing sessions, including graphics or USB channels 53 and 55 respectively; the channels can work in conjunction to deliver remotely accessible virtual computing sessions or VDIs on cloud-based virtualization infrastructure; ¶¶160-62, for example, one of the factors that can determine how well a channel is performing includes the ability to determine QoS parameter of packet loss rate, as measured by determining packet loss of a particular virtual channel);
determining a plurality of channel scores by, for each communication channel of the plurality of communication channels (Fig. 9, ability to send graphical content over one or more virtual channels 97 is disclosed; ability to determine QoS parameter ["channel scores" as claimed] associated with the virtual channels 97 is also disclosed):
determining, based on a portion of the channel metrics corresponding to the communication channel and a standard of performance metrics that defines, based on content provided via the remote desktop session, a level of performance of the communication channel, a channel score that indicates a performance of the communication channel (Fig. 9, ¶¶160-62, QoS parameters associated with virtual channels 97 can be determined from various factors, such as packet loss rate as measured by a particular virtual channel; although Momchilov discloses the ability to individually determine QoS measurements of individual channels and determine satisfaction of the individual channel using thresholding, Momchilov does not specifically disclose the amended limitations "a standard of performance metrics that defines, based on content provided via the remote desktop session, a level of performance of the communication channel"); and
determining, based on the plurality of channel scores, an aggregate score; in response to the aggregate score satisfying a threshold (¶165, ability to take an action [such as making changes to ratio of graphics content] based on more than one QoS parameter is disclosed; in order to take an action "based on more than one QoS parameter", the plurality of QoS parameters would have to somehow affect the ability to take an action which must require the system to consider the QoS parameters as a whole),
However, Momchilov does not explicitly teach weighting the channel score based on a weighting value; determining, based on a portion of the channel metrics corresponding to the communication channel and a standard of performance metrics that defines, based on content provided via the remote desktop session, a level of performance of the communication channel, a channel score that indicates a performance of the communication channel; and in response to the aggregate score satisfying a threshold, identifying, based on the plurality of channel scores, a first communication channel of the plurality of communication channels that does not satisfy a first standard of performance metrics that defines, based on content provided via the remote desktop session, a first level of performance of the first communication channel; identifying, based on the first communication channel, one or more operating parameters that, when modified, are predicted to lower the first standard of performance metrics and thereby improve a first performance of the first communication channel; selecting, based on the one or more operating parameters, one or more executable scripts that, when executed, modify the one or more operating parameters in a manner that is predicted to improve the first performance of the first communication channel; and causing the computing device to execute the one or more executable scripts so as to improve the performance of the remote desktop session.
Qin from the same field of endeavor teaches weighting the channel score based on a weighting value (Fig. 16; Table 5 at cols. 27 and 28, ability to place weights in order to determine overall score for a particular metric affecting in general performance of virtual desktop performance 1606 or session performance 1612 or end-user experience 1602 is shown/disclosed);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Momchilov using Qin to provide an optional possibility of assigning manual importance to the different types of virtualization channels available in Momchilov when trying to determine an importance of the particular virtualization channel in attempting to determine exactly how much to increase or lower quality of service for the bandwidth available for transmission for both forward error correction and graphics bandwidth as disclosed in Momchilov (i.e. see Fig. 12). By manually assigning importance by weighting values being monitored, overall QoS values or experience with respect to VDI services would be increased.
However, the teachings do not explicitly teach determining, based on a portion of the channel metrics corresponding to the communication channel and a standard of performance metrics that defines, based on content provided via the remote desktop session, a level of performance of the communication channel, a channel score that indicates a performance of the communication channel; and in response to the aggregate score satisfying a threshold, identifying, based on the plurality of channel scores, a first communication channel of the plurality of communication channels that does not satisfy a first standard of performance metrics that defines, based on content provided via the remote desktop session, a first level of performance of the first communication channel; identifying, based on the first communication channel, one or more operating parameters that, when modified, are predicted to lower the first standard of performance metrics and thereby improve a first performance of the first communication channel; selecting, based on the one or more operating parameters, one or more executable scripts that, when executed, modify the one or more operating parameters in a manner that is predicted to improve the first performance of the first communication channel; and causing the computing device to execute the one or more executable scripts so as to improve the performance of the remote desktop session.
Moreira from the same field of endeavor teaches determining, based on a portion of the channel metrics corresponding to the communication channel and a standard of performance metrics that defines, based on content provided via the remote desktop session, a level of performance of the communication channel, a channel score that indicates a performance of the communication channel (Fig. 1; ¶¶29-30, clients 104a-c can evaluate such as "frame rate of a remote desktop video stream" and also send performance data to a broker 102, where metric quantifying performance can include various parameters such as frame rate, resolution, pixel output rate, etc.; said broker may establish an "average" performance which can be used to take additional actions in order to improve them, such as selecting a different server from a ranked list of servers that may be able to provide superior performance [see ¶¶37-39]); and
in response to the aggregate score satisfying a threshold, identifying, based on the plurality of channel scores, a first communication channel of the plurality of communication channels that does not satisfy a first standard of performance metrics that defines, based on content provided via the remote desktop session, a first level of performance of the first communication channel (Fig. 1; ¶¶29-30, here, Moreira also identifies that the performance of a channel that renders, for example, a remote desktop can have its performance measured in terms of "standard of performance metric" that has the ability to choose higher performant servers based on satisfaction of underlying parameters such as a remote desktop stream having a particular frame rate, resolution, pixel output rate, etc.; however, Moreira does not specifically identify that this is done "in response to the aggregate score satisfying a threshold, identifying, based on the plurality of channel scores, a first communication channel of the plurality of communication channels that does not satisfy a first standard of performance metrics");
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Momchilov using Moreira to find optimal server that may render satisfactory remote desktop to clients. By choosing the best server to render remote desktop experience to users based on performance issue identification specific to the underlying parameters that define the satisfactory remote desktop experience, such as average performance of the given desktops, the said experience would have resulted in a positive perception by the user and thereby increase overall adoption of said remote desktop.
However, the teachings do not explicitly teach in response to the aggregate score satisfying a threshold, identifying, based on the plurality of channel scores, a first communication channel of the plurality of communication channels that does not satisfy a first standard of performance metrics that defines, based on content provided via the remote desktop session, a first level of performance of the first communication channel; identifying, based on the first communication channel, one or more operating parameters that, when modified, are predicted to lower the first standard of performance metrics and thereby improve a first performance of the first communication channel; selecting, based on the one or more operating parameters, one or more executable scripts that, when executed, modify the one or more operating parameters in a manner that is predicted to improve the first performance of the first communication channel; and causing the computing device to execute the one or more executable scripts so as to improve the performance of the remote desktop session.
Bidarkar from the same field of endeavor teaches in response to the aggregate score satisfying a threshold, identifying, based on the plurality of channel scores, a first communication channel of the plurality of communication channels that does not satisfy a first standard of performance metrics that defines, based on content provided via the remote desktop session, a first level of performance of the first communication channel; identifying, based on the first communication channel, one or more operating parameters that, when modified, are predicted to lower the first standard of performance metrics and thereby improve a first performance of the first communication channel; (¶46, in response to determination that network latency may be too high via the received latency/log entry as part of a feedback loop, central server can determine that remote desktop performance is too low - and in turn, can modify operating parameters on server system 102 t0 improve performance of underlying remote desktop server running as shown within server system 102 of Fig. 2; the server expects improvement of the performance by changing operating parameters, such as desktop-to-server consolidation ratio; though Bidarker does not explicitly identify the ability to manipulate plurality of channels, Momchilov discloses the ability to individually manipulate and determine performance [via QoS metrics] of said channels);
selecting, based on the one or more operating parameters, one or more executable scripts that, when executed, modify the one or more operating parameters in a manner that is predicted to improve the first performance of the first communication channel (Figs. 2 and 3; ¶46, by changing desktop-to-server consolidation ratio or other operating parameters, remote desktop performance can be improved [and/or such action is taken with expectation that remote desktop experience will improve]; such improvement has actual improvement in the performance of the plurality of communication channels since measured network latencies will also improve); and
causing the computing device to execute the one or more executable scripts so as to improve the performance of the remote desktop session (¶18, server system, via its usage of virtualization software, can execute virtual machines with guest operating systems [which may include remote desktop server application 208 as shown in Figs. 2 and 3]; ¶46, operating parameters can be changed to actually improve performance of resultant measurable network parameters such as latency which contributes to determination that remote desktop performance is too low; ¶52, execution of actions deemed to improve remote desktop experience can occur via one or more computer programs or computer program modules stored in non-transitory computer readable media).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Momchilov using Bidarkar to resolve perceived issues such as network latency in remote desktop sessions. By using feedback loops to address possible network latency issues involved in rendering virtual desktops by changing operating parameters within the server running the virtual desktop, in effect making the remote desktop run more responsively by changing the operating parameters of the server itself, the system in Momchilov would have found it advantageous to have reduced latencies as such latencies would have improved overall user experience of the display and user input responsiveness of the client computing device as shown in Fig. 6 of Momchilov.

Regarding claim 4, Momchilov, Qin, Moreira and Bidarkar teach the limitations of claim 1. Momchilov further teaches wherein the first communication channel comprises one or more of a Universal Serial Bus (USB) channel; or a printer channel (¶70, USB).

Regarding claim 5, Momchilov, Qin, Moreira and Bidarkar teach the limitations of claim 1. Qin further teaches wherein determining the aggregate score is further based on a user experience score for the remote desktop session (Fig. 16; col. 23 ll. 59-67 to col. 24 ll. 1-35; Table 1, ability to measure an end-user experience score for purposes of measuring experience of VDI session performance is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Momchilov using Qin to provide an optional possibility of assigning manual importance to the different types of virtualization channels available in Momchilov when trying to determine an importance of the particular virtualization channel in attempting to determine exactly how much to increase or lower quality of service for the bandwidth available for transmission for both forward error correction and graphics bandwidth as disclosed in Momchilov (i.e. see Fig. 12). By manually assigning importance by weighting values being monitored, overall QoS values or experience with respect to VDI services would be increased.

Regarding claim 7, Momchilov, Qin, Moreira and Bidarkar teach the limitations of claim 1. Momchilov further teaches wherein the weighting value corresponds to an importance of the communication channel in providing the remote desktop session to a user (Fig. 5; ¶70, the winstation driver 57 can provide various functionality as port of transporting virtual channels over a network 48, including functionalities such as prioritization and bandwidth limiting of said virtual channels).

Regarding claim 11, Momchilov, Qin, Moreira and Bidarkar teach the limitations of claim 1. Moreira further teaches the first standard of performance metrics for the first communication channel are based on a resolution of video content being displayed in the remote desktop session (¶30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Momchilov using Moreira to find optimal server that may render satisfactory remote desktop to clients. By choosing the best server to render remote desktop experience to users based on performance issue identification specific to the underlying parameters that define the satisfactory remote desktop experience, such as average performance of the given desktops, the said experience would have resulted in a positive perception by the user and thereby increase overall adoption of said remote desktop.

Regarding claim 12, Momchilov, Qin, Moreira and Bidarkar teach the limitations of claim 1. Momchilov further teaches wherein each of the plurality of communication channels is a logical communication channel over the Internet (¶70, virtual channel over Internet [¶36]).

Claims 14, 17 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Momchilov (2019/0342426) in view of Moreira et al. (2020/0382621), and further in view of Bidarkar et al. (2014/0229527).
Regarding claim 14, Momchilov teaches A method comprising:
receiving, from a computing device, a channel metrics for each of a plurality of communication channels, wherein each of the plurality of communication channels is configured to deliver, to the computing device and via a network, a different aspect of a remote desktop session (Fig. 9, client computing device 94 can communicate over virtual channels 97 a virtual computing session 91 as served by virtualization server 61 providing virtual computing session 93; Fig. 5; ¶70, plurality of "different virtual channels" can be used to deliver virtual computing sessions, including graphics or USB channels 53 and 55 respectively; the channels can work in conjunction to deliver remotely accessible virtual computing sessions or VDIs on cloud-based virtualization infrastructure; ¶¶160-62, for example, one of the factors that can determine how well a channel is performing includes the ability to determine QoS parameter of packet loss rate, as measured by determining packet loss of a particular virtual channel; Fig. 9, ability to send graphical content over one or more virtual channels 97 is disclosed; ability to determine QoS parameter ["channel scores" as claimed] associated with the virtual channels 97 is also disclosed);
determining a plurality of channel scores by, for each communication channel of the plurality of communication channels, based on a portion of the channel metrics corresponding to the communication channel, and based on a standard of performance metrics that defines, based on content provided via the remote desktop session, a level of performance of the communication channel, determining a channel score that indicates a performance of the communication channel (Fig. 9, ability to send graphical content over one or more virtual channels 97 is disclosed; ability to determine QoS parameter ["channel scores" as claimed] associated with the virtual channels 97 is also disclosed; ¶¶160-62, QoS parameters associated with virtual channels 97 can be determined from various factors, such as packet loss rate as measured by a particular virtual channel; although Momchilov discloses the ability to individually determine QoS measurements of individual channels and determine satisfaction of the individual channel using thresholding, Momchilov does not specifically disclose the amended limitations "a standard of performance metrics that defines, based on content provided via the remote desktop session, a level of performance of the communication channel");
However, Momchilov does not explicitly teach determining a plurality of channel scores by, for each communication channel of the plurality of communication channels, based on a portion of the channel metrics corresponding to the communication channel, and based on a standard of performance metrics that defines, based on content provided via the remote desktop session, a level of performance of the communication channel, determining a channel score that indicates a performance of the communication channel; identifying, based on the plurality of channel scores, a first communication channel of the plurality of communication channels that does not satisfy a first standard of performance metrics that defines, based on content provided via the remote desktop session, a first level of performance of the first communication channel; identifying, based on the first communication channel, one or more operating parameters that, when modified, are predicted to lower the first standard of performance metrics and thereby improve a first performance of the first communication channel; selecting, based on the one or more operating parameters, one or more executable scripts that, when executed, modify the one or more operating parameters in a manner that is predicted to improve the first performance of the first communication channel; and causing the computing device to execute the one or more executable scripts so as to improve the performance of the remote desktop session.
Moreira from the same field of endeavor teaches determining a plurality of channel scores by, for each communication channel of the plurality of communication channels, based on a portion of the channel metrics corresponding to the communication channel, and based on a standard of performance metrics that defines, based on content provided via the remote desktop session, a level of performance of the communication channel, determining a channel score that indicates a performance of the communication channel (Fig. 1; ¶¶29-30, clients 104a-c can evaluate such as "frame rate of a remote desktop video stream" and also send performance data to a broker 102, where metric quantifying performance can include various parameters such as frame rate, resolution, pixel output rate, etc.; said broker may establish an "average" performance which can be used to take additional actions in order to improve them, such as selecting a different server from a ranked list of servers that may be able to provide superior performance [see ¶¶37-39]);
identifying, based on the plurality of channel scores, a first communication channel of the plurality of communication channels that does not satisfy a first standard of performance metrics that defines, based on content provided via the remote desktop session, a first level of performance of the first communication channel (Fig. 1; ¶¶29-30, as disclosed above, Moreira discloses the ability to identify clients that can have its remote desktop experience improved by associating clients with the best servers where average performance measurements are thresholded against a list of ranked performant servers, with parameters defining the remote desktop experience including frame rate, resolution, pixel output rate, etc.; though Moreira does not disclose plurality of communication channels, such disclosure can be found in the primary Moreira reference);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Momchilov using Moreira to find optimal server that may render satisfactory remote desktop to clients. By choosing the best server to render remote desktop experience to users based on performance issue identification specific to the underlying parameters that define the satisfactory remote desktop experience, such as average performance of the given desktops, the said experience would have resulted in a positive perception by the user and thereby increase overall adoption of said remote desktop.
However, the teachings do not explicitly teach identifying, based on the first communication channel, one or more operating parameters that, when modified, are predicted to lower the first standard of performance metrics and thereby improve a first performance of the first communication channel; selecting, based on the one or more operating parameters, one or more executable scripts that, when executed, modify the one or more operating parameters in a manner that is predicted to improve the first performance of the first communication channel; and causing the computing device to execute the one or more executable scripts so as to improve the performance of the remote desktop session.
Bidarkar from the same field of endeavor teaches identifying, based on the first communication channel, one or more operating parameters that, when modified, are predicted to lower the first standard of performance metrics and thereby improve a first performance of the first communication channel (¶46, in response to determination that network latency may be too high via the received latency/log entry as part of a feedback loop, central server can determine that remote desktop performance is too low - and in turn, can modify operating parameters on server system 102 t0 improve performance of underlying remote desktop server running as shown within server system 102 of Fig. 2; the server expects improvement of the performance by changing operating parameters, such as desktop-to-server consolidation ratio; though Bidarker does not explicitly identify the ability to manipulate plurality of channels, Momchilov discloses the ability to individually manipulate and determine performance [via QoS metrics] of said channels; Moreira teaches the ability to determine standard of performance metrics);
selecting, based on the one or more operating parameters, one or more executable scripts that, when executed, modify the one or more operating parameters in a manner that is predicted to improve the first performance of the first communication channel (Figs. 2 and 3; ¶46, by changing desktop-to-server consolidation ratio or other operating parameters, remote desktop performance can be improved [and/or such action is taken with expectation that remote desktop experience will improve]; such improvement has actual improvement in the performance of the plurality of communication channels since measured network latencies will also improve); and
causing the computing device to execute the one or more executable scripts so as to improve the performance of the remote desktop session (¶18, server system, via its usage of virtualization software, can execute virtual machines with guest operating systems [which may include remote desktop server application 208 as shown in Figs. 2 and 3]; ¶46, operating parameters can be changed to actually improve performance of resultant measurable network parameters such as latency which contributes to determination that remote desktop performance is too low; ¶52, execution of actions deemed to improve remote desktop experience can occur via one or more computer programs or computer program modules stored in non-transitory computer readable media).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Momchilov using Bidarkar to resolve perceived issues such as network latency in remote desktop sessions. By using feedback loops to address possible network latency issues involved in rendering virtual desktops by changing operating parameters within the server running the virtual desktop, in effect making the remote desktop run more responsively by changing the operating parameters of the server itself, the system in Momchilov would have found it advantageous to have reduced latencies as such latencies would have improved overall user experience of the display and user input responsiveness of the client computing device as shown in Fig. 6 of Momchilov.

Regarding claim 17, Momchilov, Moreira and Bidarkar teach the limitations of claim 14. Momchilov further teaches wherein the one or more executable scripts are configured to lower a bitrate of communications delivered via one or more of the plurality of communication channels (Figs. 11 and 12; ¶¶172-78, ability to change FEC optimization techniques based on QoS thresholds of received graphical image in context of virtual computing session delivery is disclosed; relationship between FEC data coding [forward error correction] and virtual channel delivery exists where increase in one may decrease the other; and ¶187, selectively changing the ratio of graphical content bandwidth to FEC bandwidth in step 216 of Fig. 11 is disclosed).

Regarding claim 18, Momchilov teaches A method comprising:
receiving, from a computing device, channel metrics for each of a plurality of communication channels, wherein each of the plurality of communication channels is configured to deliver, to the computing device and via a network, a different aspect of a remote desktop session (Fig. 9, client computing device 94 can communicate over virtual channels 97 a virtual computing session 91 as served by virtualization server 61 providing virtual computing session 93; Fig. 5; ¶70, plurality of "different virtual channels" can be used to deliver virtual computing sessions, including graphics or USB channels 53 and 55 respectively; the channels can work in conjunction to deliver remotely accessible virtual computing sessions or VDIs on cloud-based virtualization infrastructure; ¶¶160-62, for example, one of the factors that can determine how well a channel is performing includes the ability to determine QoS parameter of packet loss rate, as measured by determining packet loss of a particular virtual channel; Fig. 9, ability to send graphical content over one or more virtual channels 97 is disclosed; ability to determine QoS parameter ["channel scores" as claimed] associated with the virtual channels 97 is also disclosed);
determining, for each of the plurality of communication channels, a corresponding channel score that indicates a performance of the communication channel based on a standard of performance metrics that defines, based on content provided via the remote desktop session, a level of performance of the communication channel (Fig. 9, ability to send graphical content over one or more virtual channels 97 is disclosed; ability to determine QoS parameter ["channel scores" as claimed] associated with the virtual channels 97 is also disclosed; ¶¶160-62, QoS parameters associated with virtual channels 97 can be determined from various factors, such as packet loss rate as measured by a particular virtual channel; although Momchilov discloses the ability to individually determine QoS measurements of individual channels and determine satisfaction of the individual channel using thresholding, Momchilov does not specifically disclose the amended limitations "a standard of performance metrics that defines, based on content provided via the remote desktop session, a level of performance of the communication channel");
However, Momchilov does not explicitly teach determining, for each of the plurality of communication channels, a corresponding channel score that indicates a performance of the communication channel based on a standard of performance metrics that defines, based on content provided via the remote desktop session, a level of performance of the communication channel; based on determining that a first channel score corresponding to a first communication channel of the plurality of communication channels does not satisfy a first standard of performance metrics that defines, based on content provided via the remote desktop session, a first level of performance of the first communication channel, identifying the first communication channel; identifying, based on the first communication channel, one or more operating parameters that, when modified, are predicted to lower the first standard of performance metrics and thereby improve a first performance of the first communication channel; selecting, based on the one or more operating parameters, one or more executable scripts that, when executed, modify the one or more operating parameters in a manner that is predicted to improve the first performance of the first communication channel; and causing the computing device to execute the one or more executable scripts so as to improve the performance of the remote desktop session.
Moreira from the same field of endeavor teaches determining, for each of the plurality of communication channels, a corresponding channel score that indicates a performance of the communication channel based on a standard of performance metrics that defines, based on content provided via the remote desktop session, a level of performance of the communication channel (Fig. 1; ¶¶29-30, clients 104a-c can evaluate such as "frame rate of a remote desktop video stream" and also send performance data to a broker 102, where metric quantifying performance can include various parameters such as frame rate, resolution, pixel output rate, etc.; said broker may establish an "average" performance which can be used to take additional actions in order to improve them, such as selecting a different server from a ranked list of servers that may be able to provide superior performance [see ¶¶37-39]);
based on determining that a first channel score corresponding to a first communication channel of the plurality of communication channels does not satisfy a first standard of performance metrics that defines, based on content provided via the remote desktop session, a first level of performance of the first communication channel, identifying the first communication channel (Fig. 1; ¶¶29-30, here, Moreira also identifies that the performance of a channel that renders, for example, a remote desktop can have its performance measured in terms of "standard of performance metric" that has the ability to choose higher performant servers based on satisfaction of underlying parameters such as a remote desktop stream having a particular frame rate, resolution, pixel output rate, etc.; however, Moreira does not specifically identify that this is done "in response to the aggregate score satisfying a threshold, identifying, based on the plurality of channel scores, a first communication channel of the plurality of communication channels that does not satisfy a first standard of performance metrics"; however, Moreira does not teach this ability being matched to a particular communication channel, the ability to separate channels and determine performance of individual channels is disclosed in the primary reference Momchilov);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Momchilov using Moreira to find optimal server that may render satisfactory remote desktop to clients. By choosing the best server to render remote desktop experience to users based on performance issue identification specific to the underlying parameters that define the satisfactory remote desktop experience, such as average performance of the given desktops, the said experience would have resulted in a positive perception by the user and thereby increase overall adoption of said remote desktop.
However, the teachings do not explicitly teach identifying, based on the first communication channel, one or more operating parameters that, when modified, are predicted to lower the first standard of performance metrics and thereby improve a first performance of the first communication channel; selecting, based on the one or more operating parameters, one or more executable scripts that, when executed, modify the one or more operating parameters in a manner that is predicted to improve the first performance of the first communication channel; and causing the computing device to execute the one or more executable scripts so as to improve the performance of the remote desktop session.
Bidarkar from the same field of endeavor teaches identifying, based on the first communication channel, one or more operating parameters that, when modified, are predicted to lower the first standard of performance metrics and thereby improve a first performance of the first communication channel (¶46, in response to determination that network latency may be too high via the received latency/log entry as part of a feedback loop, central server can determine that remote desktop performance is too low - and in turn, can modify operating parameters on server system 102 th improve performance of underlying remote desktop server running as shown within server system 102 of Fig. 2; the server expects improvement of the performance by changing operating parameters, such as desktop-to-server consolidation ratio);
selecting, based on the one or more operating parameters, one or more executable scripts that, when executed, modify the one or more operating parameters in a manner that is predicted to improve the first performance of the first communication channel (Figs. 2 and 3; ¶46, by changing desktop-to-server consolidation ratio or other operating parameters, remote desktop performance can be improved [and/or such action is taken with expectation that remote desktop experience will improve]; such improvement has actual improvement in the performance of the plurality of communication channels since measured network latencies will also improve); and
causing the computing device to execute the one or more executable scripts so as to improve the performance of the remote desktop session (¶18, server system, via its usage of virtualization software, can execute virtual machines with guest operating systems [which may include remote desktop server application 208 as shown in Figs. 2 and 3]; ¶46, operating parameters can be changed to actually improve performance of resultant measurable network parameters such as latency which contributes to determination that remote desktop performance is too low; ¶52, execution of actions deemed to improve remote desktop experience can occur via one or more computer programs or computer program modules stored in non-transitory computer readable media).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Momchilov using Bidarkar to resolve perceived issues such as network latency in remote desktop sessions. By using feedback loops to address possible network latency issues involved in rendering virtual desktops by changing operating parameters within the server running the virtual desktop, in effect making the remote desktop run more responsively by changing the operating parameters of the server itself, the system in Momchilov would have found it advantageous to have reduced latencies as such latencies would have improved overall user experience of the display and user input responsiveness of the client computing device as shown in Fig. 6 of Momchilov.

Claims 15 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Momchilov (2019/0342426) in view of Moreira et al. (2020/0382621), further in view of Bidarkar et al. (2014/0229527), and further in view of Sechrest et al. (2004/0068627).
Regarding claim 15, Momchilov, Moreira and Bidarkar teach the limitations of claim 14. However, he teachings do not explicitly teach wherein the one or more executable scripts are configured to cause the computing device to close applications other than a remote session display application.
Sechrest from the same field of endeavor teaches wherein the one or more executable scripts are configured to cause the computing device to close applications other than a remote session display application (¶63, exiting a big application for purposes of improving overall purposes due to benefits such as reduced response times, improving disk-bound paging performances, self-tuning memory caching and such is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Momchilov using Sechrest to improve overall performance of Momchilov's remote desktop sharing overall. By reducing components being executed on the machine that is executing the remote desktop, such as closing application that may result in freeing of resources such as memory, disk paging, etc. of the computer hardware that execute the remote desktop, more resources would be available for the remote desktop for faster execution. As such, the performance of the remote desktop application of Momchilov would be improved in general and overall as well.

Regarding claim 19, Momchilov, Moreira and Bidarkar teach the limitations of claim 18. However, the teachings do not explicitly teach wherein the one or more executable scripts are configured to cause the computing device to close applications other than a remote session display application.
Sechrest from the same field of endeavor teaches wherein the one or more executable scripts are configured to cause the computing device to close applications other than a remote session display application (¶63, exiting a big application for purposes of improving overall purposes due to benefits such as reduced response times, improving disk-bound paging performances, self-tuning memory caching and such is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Momchilov using Sechrest to improve overall performance of Momchilov's remote desktop sharing overall. By reducing components being executed on the machine that is executing the remote desktop, such as closing application that may result in freeing of resources such as memory, disk paging, etc. of the computer hardware that execute the remote desktop, more resources would be available for the remote desktop for faster execution. As such, the performance of the remote desktop application of Momchilov would be improved in general and overall as well.

Claims 16 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Momchilov (2019/0342426) in view of Moreira et al. (2020/0382621), further in view of Bidarkar et al. (2014/0229527), and further in view of Ramasamy et al. (2016/0188356).
Regarding claim 16, Momchilov, Moreira and Bidarkar teach the limitations of claim 14. However, the teachings do not explicitly teach wherein the one or more executable scripts are configured to modify execution of one or more applications in the remote desktop session.
Ramasamy from the same field of endeavor teaches wherein the one or more executable scripts are configured to modify execution of one or more applications in the remote desktop session (¶¶87/88; Table 1, for example, enabling/disabling audio redirection via keys a+ and a- is shown; ability to disable audio would improve overall latency because preventing audio data being transmitted over a network would increase bandwidth availability for everything else).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Momchilov using Ramasamy to further improve possible network latency issues and thereby increasing the overall satisfaction of the user using the virtual desktop infrastructure system of Momchilov. By effectively reducing the total bandwidth required by changing resolution of the endpoint that is requesting the remote desktop experience, the network latency would be likely reduced as a result and would thus increase the satisfaction of the user of Momchilov.

Regarding claim 20, Momchilov, Moreira and Bidarkar teach the limitations of claim 18. However, the teachings do not explicitly teach wherein the one or more executable scripts are configured to modify execution of one or more applications in the remote desktop session.
Ramasamy further teaches wherein the one or more executable scripts are configured to modify execution of one or more applications in the remote desktop session (¶¶87/88; Table 1, for example, enabling/disabling audio redirection via keys a+ and a- is shown; ability to disable audio would improve overall latency because preventing audio data being transmitted over a network would increase bandwidth availability for everything else).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Momchilov using Ramasamy to further improve possible network latency issues and thereby increasing the overall satisfaction of the user using the virtual desktop infrastructure system of Momchilov. By effectively reducing the total bandwidth required by changing resolution of the endpoint that is requesting the remote desktop experience, the network latency would be likely reduced as a result and would thus increase the satisfaction of the user of Momchilov.
Allowable Subject Matter
Claims 2, 3, 6, 8, 9, 10 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kakaraparthi (2018/0284976) discloses weighting methods for determining network latencies with respect to a communications over remote desktop protocol.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458